Detailed Action
This is the original office action for US application number 16/409,049. Claims are evaluated as filed on May 24, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments, see page 9 of remarks filed May 24, 2022, with respect to the absence of a rejection of claim 8 have been fully considered and are persuasive.  Accordingly, the below rejection is detailed herein as a second non-final office action.
Applicant's arguments filed May 24, 2022 with respect to Albrecht have been fully considered but they are not persuasive.
With regards to Applicant’s argument that the reliance on drawings is misplaced based upon MPEP 2125 (II) and the specification of Albrecht does not disclose direct contact between the upper housing portion and the gimbal mount and therefore the drawings cannot be relied upon to show this particular arrangement (Remarks p. 7-8), Examiner notes that, as cited by Applicant MPEP 2125 (II), provides that the scale and precise proportions may not be relied upon if the specification is completely silent on the issue. The drawings of Albrecht have not been relied upon as a disclosure of scale, precise proportions, or any sizing information. Instead, as detailed below and on pages 5-6 of the final office action dated April 5, 2022, the drawings are relied upon to show that there appears to be contact between shown structures. That is, technical drawing methods commonly represent edges using lines and when lines contact one another, this is commonly understood to represent structures contacting one another. Further, while the specification of Albrecht does not specifically say that the gimbal mount and upper housing portion are in ‘direct contact’ “when the gimbal mount is in a position of the plurality of alternate positions”, it is not necessary for the disclosure to use the exact wording of the claim. As detailed previously, Albrecht discloses that the gimbal mount moves in concert with the bellows (¶44) and that the gimbal mount may comprise a polyolefin film or a lubricant disposed on at least a portion of the gimbal mount (¶16). Examiner notes that a lubricant would not be useful between surfaces that do not directly contact and do not move relative to one another. Thus, it appears that Albrecht discloses that the gimbal mount is in direct contact with the upper housing portion 140 when the gimbal mount is in a position of the plurality of alternate positions. As such is not expressly described by Albrecht, the rejection below is provided as under 35 USC 102/103 as such appears to be anticipated and is very obvious. Further, Examiner notes that Albrecht provides instrument seal 150 as elements 160 and 180 (paragraph 42), where a zero leak rate is desirable but not complete (¶59). Accordingly, it is unclear how one could reasonably construe that a sealing element that may include a lubricant and is shown in contact with another structure could obtain a near-zero seal to reduce or eliminate leaks without ever being in contact with the surrounding structure.
With regards to Applicant’s argument that despite the Office’s assertion of the contrary Applicant’s specification paragraph 57 provides support that the contact between the gimbal mount and seal housing permit the gimbal mount to swivel within the seal housing and not all arrangements would permit such to swivel and is therefore more than one of numerous configurations one would find obvious (Remarks p. 8), Examiner notes review of the final office action dated April 5, 2022 does not show an assertion the appears to correlate with Applicant’s argument, i.e. it has not been asserted the claims include new matter. Further, permitting the gimbal mount to swivel within the seal housing is not claimed; accordingly, such an assertion has not been made. Applicant cites page 8 of the office action in regards this this argument, however, page 8 of the final office action dated April 5, 2022 provides that it would be obvious to construct what is shown to be in direct contact to specifically be in direct contact as such is one of numerous shapes or configurations known as such is shown. That is, when two surfaces are shown in a drawing by lines representing edges and the lines/edges touch/contact, it would be obvious to one of ordinary skill in the art to specify that the structures touch/contact because such is a common technical drawing method.
With regards to Applicant’s argument that Albrecht discloses that tubular member 182 extends through the first ring 184 and therefore the tubular sheath 182 formed the upper most surface of the gimbal mount is not intended to contact cap 140 and the cap may rip or otherwise damage the tubular sheath 182 and that the disclosed lubricant facilitates passage of an instrument through the seal housing 102 (Remarks p. 8-9), Examiner agrees that sheath 182 extends through ring 184 when assembled as shown in Figs. 1C and 1D and paragraph 45. However, the assertions that the tubular sheath 182 is not intended to contact cap 140, the cap may rip or otherwise damage the tubular sheath 182, and the disclosed lubricant facilitates passage of an instrument through the seal housing 102 are unfounded in the disclosure of Albrecht. Instead, Albrecht discloses that an instrument inserted therein contacts only sheath 182 (¶47), that sheath 182 is substantially taut/tensioned to act as a trampoline to deflect the instrument tip (¶48), and that the sheath/membrane 182 comprises a material selected to provide at least one of puncture resistance, tear resistance, tensile strength, durability, abrasion resistance, good sealing characteristics, flexibility, and low friction. (¶52) and shows the structures to be in contact (Figs. 1C). That is, the assertion that a medical device with structures shown to be in direct contact in a position and of a material selected to be strong, durable, flexile, puncture resistant and tear resistant would rip/tear when performing the intended functions of providing a near-zero seal and centering an instrument within the device (¶s 48 and 59) appears contradictory to the disclosure of Albrecht.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-7 and 9-20 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Albrecht et al. (US 2009/0234293, hereinafter “Albrecht”).
As to claims 2-7 and 9-14, Albrecht discloses a surgical access device (100, Figs. 1A-1F) comprising: a cannula assembly (110, 190, Fig. 1A) having a proximal end (upper end as shown in Fig. 1A) and a distal end (lower end as shown in Fig. 1A); and a seal assembly (140, 130, 150, Figs. 1A-1F) secured to the proximal end of the cannula assembly (as defined, Fig. 1A), the seal assembly including: a seal housing (140, 130) having an upper housing portion (140, Fig. 1C) and a lower housing portion (130, Fig. 1C), the seal housing defining a longitudinal passage (see illustration of Fig. 1C, ¶38) capable of use for receiving at least one surgical object (see illustration of Fig. 1C, ¶38), the longitudinal passage having a central longitudinal axis (102); a gimbal mount (188, 184, 182, Figs. 1D and 1E) operably supported within the seal housing (Fig. 1C) and capable of use for angular movement relative to the upper and lower housing portions about the central longitudinal axis (due to rotational “float” of bellows of 162 disclosed in ¶43 and available space shown within the assembly in Fig. 1C), the gimbal mount including a proximal end (upper end as shown in Fig. 1C, see also illustration of Fig. 1D) and defining a longitudinal axis (vertical as shown in Figs. 1C and 1D), the gimbal mount being capable of moving between a first position (Figs. 1C and 1D) in which the longitudinal axis is aligned with the central longitudinal axis (Figs. 1C and 1D) and a plurality of alternate positions (when the bellows of 162 are rotated from the position shown in Figs. 1C and 1D as disclosed in ¶43 as ¶44 discloses that the gimbal mount moves in concert with the bellows) in which the longitudinal axis is disposed at an angle relative to the central longitudinal axis (as defined), the gimbal mount being in direct contact with the upper housing portion when the gimbal mount is in a position of the plurality of alternate positions (see illustration of partial Fig. 1C, Fig. 1C, ¶s 44 and 16; where Fig. 1C appears to show contact between the lowest surface of 140 and the top of the gimbal mount, ¶44 discloses that the gimbal mount moves in concert with the bellows, and ¶16 discloses that the gimbal mount may comprise a polyolefin film or a lubricant disposed on at least a portion of the gimbal mount); and a bellows (bellows of 162 as disclosed in ¶43) circumferentially disposed about the proximal end of the gimbal mount (Figs. 1B-1F), the bellows having an inner portion (groove 170 on the inner wall 168, see also illustration of Fig. 1D, Fig. 1D, ¶44) secured to the proximal end of the gimbal mount (via the flange 186 interacting with the groove 170, Figs. 1C and 1D, ¶44) and an outer portion (upper and radially outer portion as shown in Fig. 1D, see also illustration of Fig. 1D, Fig. 1D) secured to the seal housing (Fig. 1C), wherein the bellows is capable of biasing the gimbal mount towards the first position (Fig. 1C, ¶61 discloses that 160 comprises an elastomeric material). As to claim 3, Albrecht discloses that the gimbal mount defines a substantially hemispherical configuration (Figs. 1B-1D). As to claim 4, Albrecht discloses that the gimbal mount defines a substantially parabolic configuration (Figs. 1B-1D). As to claim 5, Albrecht discloses that the upper housing portion of the seal housing mechanically cooperates with the bellows (Fig. 1C). As to claim 6, Albrecht discloses that the upper housing portion defines an angular opening (defined by entry 142, Figs 1B and 1C) therethrough capable of use to facilitate angular reception of the at least one surgical object (Figs. 1B and 1C, ¶38). As to claim 7, Albrecht discloses that the bellows is dimensioned and adapted to prevent passage of fluids between the upper and lower housing portions (Fig. 1C, ¶51 discloses construction of elastomeric material). As to claim 9, Albrecht discloses that the bellows is positioned within a space (Figs. 1C) such that the gimbal mount is capable of moving relative to the seal housing (due to rotational “float” of bellows of 162 disclosed in ¶43 and available space shown within the assembly in Fig. 1C as ¶44 discloses that the gimbal mount moves in concert with the bellows, Fig. 1C), the space defined between an inner wall and an outer wall of the seal housing (see illustration of Fig. 1C).  As to claim 10, Albrecht discloses that the bellows is capable of creating a plurality of sealing points between the seal housing and the gimbal mount (Figs. 1B-1D, ¶s 43 and 51). As to claim 11, Albrecht discloses that the cannula assembly detachably connects to the gimbal mount via a plurality of sealing points (via O-ring 112 as disclosed in ¶36, Figs. 1A-1C, ¶36). As to claim 12, Albrecht discloses that the cannula assembly includes a duck bill seal (190, ¶40) capable of receiving the gimbal mount and preventing loss of insufflation gas when no surgical object is inserted through the longitudinal passage of the seal housing (Fig. 1C, ¶40). As to claim 13, Albrecht discloses that the duck bill seal is tapered to allow the cannula assembly to have a reduced diameter (Fig. 1C, ¶40). As to claim 14, Albrecht discloses that the seal housing is capable of being detachably mounted to a cannula housing (upper portion of 110 as shown in Fig. 1A) of the cannula assembly (Fig. 1A, ¶36).
Albrecht does not expressly describe the gimbal mount in direct contact with the upper housing portion when the gimbal mount is in a position of the plurality of alternate positions. However, Albrecht disclose that the gimbal mount may comprise a polyolefin film or a lubricant disposed on at least a portion of the gimbal mount (¶16), that the gimbal mount moves in concert with the bellows (¶44), and shows spacing between gimbal mount portions 182 and 188 and structures of the device other than the bellows (Figs. 1C).
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the gimbal mount is shown in direct contact with the upper housing portion when the gimbal mount is in a position of the plurality of alternate positions of Albrecht to specifically be in direct contact with the upper housing portion when the gimbal mount is in a position of the plurality of alternate positions, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a known form of component interaction within a gimbal mount (Albrecht Fig. 1C).

    PNG
    media_image1.png
    983
    1180
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    675
    974
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    800
    1410
    media_image3.png
    Greyscale


As to claims 15-19, Albrecht discloses a surgical access device (100, Figs. 1A-1F) comprising: a cannula assembly (110, 190, Fig. 1A) having a proximal end (upper end as shown in Fig. 1A) and a distal end (lower end as shown in Fig. 1A); and a seal assembly (140, 130, 150, Figs. 1A-1F) secured to the proximal end of the cannula assembly (as defined, Fig. 1A), the seal assembly including: a seal housing (140, 130) having an upper housing portion (140, Fig. 1C) and a lower housing portion (130, Fig. 1C) fixed relative to the upper housing portion (Fig. 1C, ¶38), the seal housing defining a longitudinal passage (see illustration of Fig. 1C, ¶38) capable of use for receiving at least one surgical object (see illustration of Fig. 1C, ¶38), the longitudinal passage having a central longitudinal axis (102); and a gimbal mount (188, 184, 182, Figs. 1D and 1E) entirely supported within the upper and lower housing portions of the seal housing (Fig. 1C) and capable of use for angular movement relative to the central longitudinal axis (due to rotational “float” of bellows of 162 disclosed in ¶43 and available space shown within the assembly in Fig. 1C), the gimbal mount defining a longitudinal axis (vertical as shown in Figs. 1C and 1D) and including a proximal end (upper end as shown in Fig. 1C, see also illustration of Fig. 1D), the gimbal mount being capable of moving between a first position (Figs. 1C and 1D) in which the longitudinal axis is aligned with the central longitudinal axis (Figs. 1C and 1D) and a plurality of alternate positions (when the bellows of 162 are rotated from the position shown in Figs. 1C and 1D as disclosed in ¶43 as ¶44 discloses that the gimbal mount moves in concert with the bellows) in which the longitudinal axis is disposed at an angle relative to the central longitudinal axis (as defined), the gimbal mount being in direct contact with the upper housing portion when the gimbal mount is in a position of the plurality of alternate positions (see illustration of partial Fig. 1C, Fig. 1C, ¶s 44 and 16; where Fig. 1C appears to show contact between the lowest surface of 140 and the top of the gimbal mount, ¶44 discloses that the gimbal mount moves in concert with the bellows, and ¶16 discloses that the gimbal mount may comprise a polyolefin film or a lubricant disposed on at least a portion of the gimbal mount); and a bellows (bellows of 162 as disclosed in ¶43) circumferentially disposed about the proximal end of the gimbal mount (Figs. 1B-1F), the bellows having an inner portion (groove 170 on the inner wall 168, see also illustration of Fig. 1D, Fig. 1D, ¶44) secured to the proximal end of the gimbal mount (via the flange 186 interacting with the groove 170, Figs. 1C and 1D, ¶44) and an outer portion (upper and radially outer portion as shown in Fig. 1D, see also illustration of Fig. 1D, Fig. 1D) secured to the seal housing (Fig. 1C), wherein the bellows is capable of biasing the gimbal mount towards the first position (Fig. 1C, ¶61 discloses that 160 comprises an elastomeric material). As to claim 16, Albrecht discloses that the gimbal mount defines a substantially hemispherical configuration (Figs. 1B-1D). As to claim 17, Albrecht discloses that the upper housing portion defines an angular opening (defined by entry 142, Figs 1B and 1C) therethrough capable of use to facilitate angular reception of the at least one surgical object (Figs. 1B and 1C, ¶38). As to claim 18, Albrecht discloses that the bellows is dimensioned and adapted to prevent passage of fluids between the upper and lower housing portions (Fig. 1C, ¶51 discloses construction of elastomeric material). As to claim 19, Albrecht discloses that the seal housing is capable of being detachably mounted to the cannula housing of the cannula assembly (Figs. 1A-1C, ¶36).
Albrecht does not expressly describe the gimbal mount in direct contact with the upper housing portion when the gimbal mount is in a position of the plurality of alternate positions. However, Albrecht disclose that the gimbal mount may comprise a polyolefin film or a lubricant disposed on at least a portion of the gimbal mount (¶16), that the gimbal mount moves in concert with the bellows (¶44), and shows spacing between gimbal mount portions 182 and 188 and structures of the device other than the bellows (Figs. 1C).
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the gimbal mount is shown in direct contact with the upper housing portion when the gimbal mount is in a position of the plurality of alternate positions of Albrecht to specifically be in direct contact with the upper housing portion when the gimbal mount is in a position of the plurality of alternate positions, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a known form of component interaction within a gimbal mount (Albrecht Fig. 1C).

As to claim 20, Albrecht discloses a surgical access device (100, Figs. 1A-1F) comprising: a cannula assembly (110, 190, Fig. 1A) having a proximal end (upper end as shown in Fig. 1A) and a distal end (lower end as shown in Fig. 1A); and a seal assembly (140, 130, 150, Figs. 1A-1F) secured to the proximal end of the cannula assembly (as defined, Fig. 1A), the seal assembly including: a seal housing (140, 130) having an upper housing portion (140, Fig. 1C) and a lower housing portion (130, Fig. 1C) secured to the upper housing portion (Fig. 1C, ¶38), the seal housing defining a longitudinal passage (see illustration of Fig. 1C, ¶38) capable of use for receiving at least one surgical object (see illustration of Fig. 1C, ¶38), the longitudinal passage having a central longitudinal axis (102); and a gimbal mount (188, 184, 182, Figs. 1D and 1E) operably supported within the seal housing (Fig. 1C) and capable of use for angular movement relative to the upper and lower housing portions and the central longitudinal axis (due to rotational “float” of bellows of 162 disclosed in ¶43 and available space shown within the assembly in Fig. 1C as ¶44 discloses that the gimbal mount moves in concert with the bellows), the gimbal mount including a proximal end (upper end as shown in Fig. 1C, see also illustration of Fig. 1D) and defining a longitudinal axis (vertical as shown in Figs. 1C and 1D), the gimbal mount being capable of moving between a first position (Figs. 1C and 1D) in which the longitudinal axis is aligned with the central longitudinal axis (Figs. 1C and 1D) and a plurality of alternate positions (when the bellows of 162 are rotated from the position shown in Figs. 1C and 1D as disclosed in ¶43 as ¶44 discloses that the gimbal mount moves in concert with the bellows) in which the longitudinal axis is disposed at an angle relative to the central longitudinal axis (as defined), the gimbal mount being in direct contact with the upper housing portion (see illustration of partial Fig. 1C, Fig. 1C, ¶s 44 and 16; where Fig. 1C appears to show contact between the lowest surface of 140 and the top of the gimbal mount, ¶44 discloses that the gimbal mount moves in concert with the bellows, and ¶16 discloses that the gimbal mount may comprise a polyolefin film or a lubricant disposed on at least a portion of the gimbal mount); and a bellows (bellows of 162 as disclosed in ¶43) circumferentially disposed about the proximal end of the gimbal mount (Figs. 1B-1F), the bellows having an inner portion (groove 170 on the inner wall 168, see also illustration of Fig. 1D, Fig. 1D, ¶44) secured to the proximal end of the gimbal mount (via the flange 186 interacting with the groove 170, Figs. 1C and 1D, ¶44) and an outer portion (upper and radially outer portion as shown in Fig. 1D, see also illustration of Fig. 1D, Fig. 1D) secured to the seal housing (Fig. 1C), wherein the bellows is capable of biasing the gimbal mount towards the first position (Fig. 1C, ¶61 discloses that 160 comprises an elastomeric material).
Albrecht does not expressly describe the gimbal mount in direct contact with the upper housing portion when the gimbal mount is in a position of the plurality of alternate positions. However, Albrecht disclose that the gimbal mount may comprise a polyolefin film or a lubricant disposed on at least a portion of the gimbal mount (¶16), that the gimbal mount moves in concert with the bellows (¶44), and shows spacing between gimbal mount portions 182 and 188 and structures of the device other than the bellows (Figs. 1C).
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the gimbal mount is shown in direct contact with the upper housing portion when the gimbal mount is in a position of the plurality of alternate positions of Albrecht to specifically be in direct contact with the upper housing portion when the gimbal mount is in a position of the plurality of alternate positions, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a known form of component interaction within a gimbal mount (Albrecht Fig. 1C).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht.
As to claim 8, Albrecht discloses the invention of claim 2 as well as that gimbal mount portion 182 has embodiments that are not greater than about 10 mil (0.01 inch) or about 0.1 mil (0.0001 inch) (¶58) and Fig. 1D shows both gimbal mount portion 182 and the bellows wall thickness.
Albrecht is silent to the bellows having a uniform wall thickness of about 0.01 inches. However, sealing cannula devices such as this usually run in the order of magnitude if 5-50 millimeters in terms of total width of the device.
It would have been obvious to one having ordinary skill in the art at the time of the invention to cause the bellows of Albrecht to have a uniform wall thickness of about 0.01 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the bellows of Albrecht would not operate differently a uniform wall thickness of about 0.01 inches and since such is reasonably similar to that shown for the disclosed sizes of structures and such would function appropriately with the claimed values. Further, Applicant places no criticality on the bellows having a uniform wall thickness of about 0.01 inches as claimed, indicating simply that the wall thickness is uniform and “may” be about 0.01 inches (paragraphs 9, 68, and 71).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775